Exhibit 10.1


DIRECTORS AND OFFICERS INDEMNIFICATION AGREEMENT

        This Directors and Officers Indemnification Agreement, made and entered
into as of this _____ day of ___________________ 200_ (“Agreement”), by and
between Atlas Air Worldwide Holdings Inc., a Delaware corporation (“Company”),
and ____________________ (“Indemnitee”):

        WHEREAS, highly competent persons are becoming more reluctant to serve
publicly held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation; and

        WHEREAS, the uncertainties relating to indemnification have increased
the difficulty of attracting and retaining such persons; and

        WHEREAS, the Board of Directors of the Company has determined that the
inability to attract and retain such persons is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there will be increased certainty of such protection in
the future; and

        WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will serve or continue to serve the
Company free from undue concern that they will not be so indemnified; and

        WHEREAS, the Certificate of Incorporation of the Company (the “Charter”)
requires the Company to indemnify its directors and officers to the fullest
extent now or hereafter permitted by the Delaware General Corporation Law (the
“DGCL”), and the By-laws of the Company (the “By-laws”) provide for the manner
and extent of such indemnification, and Indemnitee has been serving and
continues to serve as a director and/or officer of the Company in part in
reliance on the Charter and By-laws; and

        WHEREAS, Indemnitee is willing to serve, continue to serve and to take
on additional service for or on behalf of the Company on the condition that
Indemnitee be so indemnified;

        NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:

        Section 1. Service by Indemnitee. Indemnitee agrees to serve as a
director and/or officer of the Company and agrees to the indemnification
provisions provided for herein. Indemnitee may at any time and for any reason
resign from such position (subject to any other contractual obligation or any
obligation imposed by operation of law).

        Section 2. Indemnification. The Company shall indemnify, defend and hold
harmless Indemnitee to the fullest extent permitted by applicable law in effect
on the date hereof

or as such laws may from time to time be amended to increase the scope of such
permitted indemnification, subject to the terms of this Agreement.

        Section 3. Actions or Proceedings Other Than Actions by or in the Right
of the Company. Indemnitee shall be entitled to the rights of indemnification
provided in this Section 3 if Indemnitee was or is a party or witness or is
threatened to be made a party or witness to any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action or suit by or in the right of the Company to
procure a judgment in its favor, which is covered in Section 4 hereof) by reason
of the fact that Indemnitee is or was a director or officer of the Company, or
is or was serving at the request of the Company as a director or officer of
another entity, or by reason of anything done or not done by another entity, or
by reason of anything done or not done by Indemnitee in any such capacity.
Pursuant to this Section 3, Indemnitee shall be indemnified by the Company
against Expenses (as hereinafter defined), judgments, fines and amounts paid in
settlement actually and reasonably incurred by Indemnitee in connection with
such action, suit or proceeding (including, but not limited to, the
investigation, defense or appeal thereof), if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company and, with respect to any criminal proceeding, had no
reasonable cause to believe Indemnitee conduct was unlawful.

        Section 4. Actions by or in the Right of the Company. Indemnitee shall
be entitled to the rights of indemnification provided in this Section 4 if
Indemnitee was or is a party or witness or threatened to be made a party or
witness to any threatened, pending or completed action or suit by or in the
right of the Company to procure a judgment in its favor by reason of the fact
that Indemnitee is or was a director and/or officer of the Company, or is or was
serving at the request of the Company as a director or officer of another
entity, or by reason of anything done or not done by Indemnitee in such
capacity. Pursuant to this Section 4, Indemnitee shall be indemnified by the
Company against Expenses actually and reasonably incurred by Indemnitee in
connection with such action or suit, (including, but not limited to the
investigation, defense, settlement or appeal thereof) if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, except that no indemnification
shall be made hereunder in respect of any claim, issue or matter as to which the
Indemnitee shall be adjudged liable to the Company unless and only to the extent
that the Court of Chancery of the State of Delaware or the court in which such
action or suit was brought shall determine upon application that, despite the
adjudication of liability, but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which said Court of Chancery or such other court shall deem proper.

        Section 5. Indemnification for Costs, Charges and Expenses of Successful
Party. Notwithstanding any other provision of this Agreement, to the extent that
the Indemnitee has served as a witness or has been successful on the merits or
otherwise including, without limitation, the dismissal of an action without
prejudice, in defense of any action, suit or proceeding referred to in Sections
3 and 4 above, or in defense of any claim, issue or matter therein, Indemnitee
shall be indemnified by the Company against Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

2

        Section 6. Advancement of Expenses. Subject to applicable law, any
Expenses actually incurred in defending any civil, criminal, administrative or
investigative action, suit or proceeding by Indemnitee or on Indemnitee’s behalf
shall be paid by the Company in advance of the final disposition of such action,
suit or proceeding within twenty (20) days following receipt by the Company of a
written request for such advance, reasonably evidencing the Expenses incurred by
Indemnitee in connection therewith, accompanied by a written undertaking by or
on behalf of Indemnitee that Indemnitee will repay the amounts advanced
promptly, but in any event within thirty (30) days, if it shall ultimately be
determined that Indemnitee is not entitled to be indemnified by the Company in
accordance with the above provisions; provided, however, that if Indemnitee has
commenced or thereafter commences legal proceedings in a court of competent
jurisdiction to secure a determination that Indemnitee should be indemnified
hereunder, any determination made by the Company that Indemnitee would not be
permitted to be indemnified hereunder shall not be binding and Indemnitee shall
not be required to reimburse the Company for any advance of Expenses until a
final adjudication in an appropriate court of competent jurisdiction is made
with respect thereto.

        Section 7. Partial Indemnification. If Indemnitee is only partially
successful in the defense, investigation, settlement or appeal of any action,
suit, investigation or proceeding described in Section 3 or 4 hereof, and as a
result is not entitled under Section 5 hereof to indemnification by the Company
for the total amount of the Expenses, judgments, penalties, fines and amounts
paid in settlement actually and reasonably incurred by him, the Company shall
nevertheless indemnify Indemnitee, as a matter of right pursuant to Section 5
hereof, to the extent Indemnitee has been partially successful.

        Section 8. Procedure for Determination of Entitlement to
Indemnification. Upon written request by Indemnitee for indemnification pursuant
to Section 3 or 4 hereof, the entitlement of Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons who shall be empowered to make the determination that
indemnification of the Indemnitee is proper in the circumstances because
Indemnitee has met the applicable standard of conduct set forth in Sections 3
and 4 above: (a) the Board of Directors of the Company by a majority vote of a
quorum consisting of Disinterested Directors (as hereinafter defined) even
though less than a quorum; (b) by a committee of Disinterested Directors
designated by majority vote of the Disinterested Directors, even though less
than a quorum or (c) by Independent Counsel (as hereinafter defined), in a
written opinion to the Board of Directors, a copy of which shall be delivered to
Indemnitee. Such Independent Counsel shall be selected by the Board of Directors
and approved by Indemnitee, which approval shall not be unreasonably withheld.
Upon failure of the Board of Directors to so select such Independent Counsel or
upon failure of Indemnitee to so approve, such Independent Counsel shall be
selected by the Chancellor of the State of Delaware or such other person, as the
Chancellor shall designate to make such selection. Such determination of
entitlement to indemnification shall be made no later than 60 days after receipt
by the Company of a written request for indemnification. Such request shall
include documentation or information, which is necessary for such determination,
and which is reasonably available to Indemnitee. Any Expenses (including
attorneys’ fees) incurred by Indemnitee in connection with Indemnitee’s request
for indemnification hereunder shall be borne by the Company. The Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom irrespective of the
outcome of the determination of Indemnitee’s entitlement to indemnification. If
the person or persons making

3

such determination shall determine that Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such partial indemnification among such
claims, issues or matters.

        Section 9. Presumptions and Effect of Certain Proceedings. The Secretary
of the Company shall, promptly upon receipt of Indemnitee’s request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 8 that
Indemnitee has made such request for indemnification. Indemnitee shall be
presumed to be entitled to indemnification hereunder and the Company shall have
the burden of proof in the making of any determination contrary to such
presumption. If the person or persons so empowered to make such determination
shall have failed to make the requested indemnification within sixty (60) days
after receipt by the Company of such request, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be absolutely entitled to such indemnification, absent actual and material
fraud in the request for indemnification. The Company acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, disruption or uncertainty; thus, the
termination of any action, suit, investigation or proceeding described in
Section 3 or 4 hereof by judgment, order, settlement or conviction, or upon a
plea of nolo contendere or its equivalent, or any manner other than by adverse
judgment against Indemnitee shall not, of itself (a) create a presumption that a
court has determined that indemnification is not permitted or that Indemnitee
did not meet any particular standard with conduct or have any particular belief
or (b) otherwise adversely affect the rights of Indemnitee to indemnification
except as may be provided herein.

        Section 10. Remedies of Indemnitee in Cases of Determination not to
Indemnify or to Advance Expenses. In the event that a determination is made that
Indemnitee is not entitled to indemnification hereunder or if payment has not
been timely made following a determination of entitlement to indemnification
pursuant to Sections 8 and 9, or if Expenses are not advanced pursuant to
Section 6, Indemnitee shall be entitled to a final adjudication in an
appropriate court of the State of Delaware or any other court of competent
jurisdiction of Indemnitee’s entitlement to such indemnification or advance. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or any
other claim. Such judicial proceeding shall be made de novo and Indemnitee shall
not be prejudiced by reason of a determination (if so made) that Indemnitee is
not entitled to indemnification. If a determination is made or deemed to have
been made pursuant to the terms of Section 8 or 9 hereof that Indemnitee is
entitled to indemnification, the Company shall be bound by such determination
and is precluded from asserting that such determination has not been made or
that the procedure by which such determination was made is not valid, binding
and enforceable. The Company further agrees to stipulate in any such court that
the Company is bound by all the provisions of this Agreement and is precluded
from making any assertion to the contrary. If the court shall determine that
Indemnitee is entitled to any indemnification, payment or advancement of
Expenses hereunder, the Company shall pay all Expenses actually incurred by
Indemnitee in connection with such adjudication (including, but not limited to,
any appellate proceedings).

        Section 11. Other Rights to Indemnification. The indemnification and
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other rights to which Indemnitee may now or in the future be entitled
under any provision of the

4

By-laws, agreement, provisions of the Charter, vote of stockholders, or
Disinterested Directors, provision of law or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office.

        Section 12. Attorneys’ Fees and Other Expenses to Enforce Agreement. In
the event that Indemnitee is subject to or intervenes in any proceeding in which
the validity or enforceability of this Agreement is at issue or seeks an
adjudication or award in arbitration to enforce Indemnitee’s rights under, or to
recover damages for breach of this Agreement, if Indemnitee prevails in whole or
in part in such action, Indemnitee shall be entitled to recover from the
Company, and shall be indemnified by the Company against any actual expenses for
attorneys’ fees and disbursements reasonably incurred by Indemnitee.

        Section 13. Exceptions to Right of Indemnification. Notwithstanding
anything to the contrary contained herein, the Company shall not be obligated
pursuant to the terms of this Agreement (a) to indemnify, or advance Expenses
to, Indemnitee with respect to proceedings initiated or brought voluntarily by
Indemnitee, or any claim therein, and not by way of defense, except (i) with
respect to actions or proceedings to establish or enforce a right to indemnity
hereunder or under any other agreement or insurance policy or under the Charter
or By-laws as now or hereafter in effect relating to claims for indemnification
pursuant hereto, (ii) in specific cases if the Board of Directors has approved
the initiation or bringing of such proceeding or claim pursuant to the terms and
conditions provided in this Agreement, or (iii) as otherwise required under
Section 145 of the DGCL, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advance Expenses payment or
insurance recovery, as the case may be, (b) to indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Exchange Act or any similar or
successor statutes (but Indemnitee shall be entitled to indemnification as
provided herein if Indemnitee’s violation of such Section 16(b) is the result of
Indemnitee’s negligent reliance on the advice of the Company or its counsel with
respect to such purchase or sale of securities) or (c) to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any other agreement,
insurance policy, or otherwise.

        Section 14. Duration of Agreement. The indemnification and advancement
of expenses provided by, or granted pursuant to, this Agreement shall continue
for Indemnitee after Indemnitee has ceased to be an officer or director of the
Company, as applicable, and shall inure to the benefit of the heirs, executors
and administrators of Indemnitee. This Agreement shall be binding upon the
Company and its successors and assigns, heirs, devisees, executors,
administrators or other legal representatives (collectively “Successors”), and
the Company shall require any Successor (whether by purchase, merger,
consolidation or reorganization), by agreement, expressly to assume and agree to
perform the Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place.

        Section 15. Severability. If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever (a) the validity, legality and enforceability of the remaining
provisions of this Agreement (including without limitation, all portions of any
paragraphs of this Agreement containing any such provision held

5

to be invalid, illegal or unenforceable) shall not in any way be affected or
impaired thereby and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provisions held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
be construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

        Section 16. Identical Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall for all purposes be deemed to be
an original, but all of which together shall constitute one and the same
Agreement. Only one such counterpart signed by the party against whom
enforceability is sought needs to be produced to evidence the existence of this
Agreement.

        Section 17. Headings. The headings of the paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.

        Section 18. Definitions. For purposes of this Agreement:

        (a)        “Disinterested Director” shall mean a director of the Company
who is not or was not a party to the action, suit, investigation or proceeding
in respect of which indemnification is being sought by Indemnitee.

        (b)        “Expenses” shall mean all of Indemnitee’s reasonable
attorneys’ fees, court costs, travel expenses, telephone charges, postage, and
all other reasonable disbursements or expenses of the types customarily incurred
in connection with prosecuting, defending, preparing to prosecute or defend,
investigating, participating, or being or preparing to be a witness in a
proceeding.

        (c)        “Independent Counsel” shall mean a law firm or a member of a
law firm that neither is presently nor in the past five years has been retained
to represent (i) the Company or Indemnitee in any matter material to either such
party or (ii) any other party to the action, suit, investigation or proceeding
giving rise to a claim for indemnification hereunder. Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s right of indemnification under this
Agreement.

        Section 19. Modification and Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

        Section 20. Notice by Indemnitee. Indemnitee agrees promptly to notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter
which may be subject to indemnification covered hereunder, either civil,
criminal or investigative.

6

        Section 21. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed or if (ii) mailed by
certified or registered mail with postage prepaid on the third business day
after the date on which it is so mailed.

    (a)     if to Indemnitee, to the address set forth on the signature page to
this Agreement.

    (b)     if to the Company, to:

  Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, New York 10577
Attn: General Counsel


or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

        Section 22. Governing Law. The parties agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Delaware.

[Remainder Of Page Intentionally Left Blank]

7

        IN WITNESS WHEREOF, the parties hereto have executed this Directors and
Officers Indemnification Agreement as of the day and year first above written.

ATLAS AIR WORLDWIDE HOLDINGS, INC.


By:_____________________________________
Name:___________________________________
Title:____________________________________

Indemnitee

Name:___________________________________

Address for notice:
________________________________________
________________________________________
________________________________________


8